DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a ‘device for analyzing an analyte in a sample comprising: spacers having a filling factor of equal to 1% or larger‘, classified in B01L2300/12.
II. Claims 2, drawn to ‘device for analyzing an analyte in a sample comprising: wherein the analyte is measured in both 5 um and 30 um spacing height, classified in G01N1/28.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Xiongying Tu on 07/01/2022 a provisional election was made without traverse to prosecute the invention of I, claim 1.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the examiner is unclear what the statement “the filling factor multiplies the Young’s modulus of the spacer is equal to 2 MPa or larger”.  The examiner firstly notes that the limitation needs grammatical correction.  However, even with what the examiner assumes would be the correct grammar, it is unclear what is structurally trying to be defined by multiplying a filling factor (i.e. effectively the size of the spacer vs the plate as a whole) by a measure of elasticity of a solid under tension.  The examiner notes that applicant appears to be defining a filling factor as a percentage/ratio.  In contrast the modulus is given in MPa units, however the examiner could not find any examples of the modulus value linked to a particular material or any explicit value of a modulus that would then modified by the filling factor result in the 2 MPa or larger in the instant specification.   The lack of clarity being as to whether or not applicant is trying to limit the claim to a particular size/elasticity of spacer, and if so what actual materials are so limited as no examples are explicit examples are given in the instant disclosure.  As such the claim is being interpreted that a percentage value filling factor is multiplied by a Young’s Modulus of a spacer material that results in a value of 2 MPa or larger.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO 2017/027643 A1) in view of Smith et al. (U.S. PGPub No. 2013/0260477 A1) further in view of .
As to claim 1, Chou discloses and shows in figure 4, a device for analyzing an analyte in a sample, comprising: 
a first plate (labeled as such explicitly in figure 4), a second plate (labeled as such explicitly in figure 4), spacers (labeled as such explicitly in figure 4), a reagent (binding site/entities, which as disclosed has reagents) (page 9, l. 32 thru page 10, l. 5), wherein: 
i. the plates are movable relative to each other into different configurations (page 31, ll. 3-6, where the examiner notes that figure 4 is also being interpreted as capable of the intended use that figure 1 is disclosed with as the structures are similar); 
ii. each of the plates comprises an inner surface that has a sample contact area for contacting a blood sample (page 46, l. 30 thru page 47, l. 2; page 58, ll. 29-32; page 96, ll. 4-10); 
iii. the spacers are on one or both of the plates, and at least one of the spacers are permanently fixed on the sample contact area of one or both of the plates (page 47, ll. 17-20; page 58, ll. 20-28); 
iv. the reagent is coated on one or both of the sample contact areas (page 153, ll. 30-32); and 
vi. the spacers are on one or both of the plates (page 58, ll. 29-32): 
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates (page 127, ll. 27-29; page 136, ll. 18-20, the examiner notes that the wherein clause is also an intended use limitation, therefore the prior art only need be capable of performing the intended use which in this case the examiner is interpreting the structure as cited as capable of the use); and 
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness and is substantially stagnant relative to the plates, wherein the uniform thickness of the layer is confined by the sample contact areas of the two plates and is regulated by the plates and the spacers (page 136, ll. 21-28; the examiner notes that the wherein clause is also an intended use limitation, therefore the prior art only need be capable of performing the intended use which in this case the examiner is interpreting the structure as cited as capable of the use),
the spacers have a filling factor of equal to 1% or larger, wherein the filling factor is the ratio of the spacer contact area (on the plate) to the total plate area (page 210, l. 8; page 211, l. 1), and 
the filling factor multiplies the Young's modulus of the spacer is equal to 2 MPa or larger (page 210, ll. 10-11).
Chou does not explicitly disclose a landing mark where the landing mark is on one of the plates and indicates the location on the plate for depositing the sample.
However, Smith does disclose and show in figure 4 and in ([0046], ll. 1-4; [0047]) the basic concept of putting a landing/alignment mark (28) indicating where to place a sample on a sample holding medium.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with a landing mark where the landing mark is on one of the plates and indicates the location on the plate for depositing the sample in order to provide the advantage of expected results in using an alignment mark one can better ensure proper alignment of a sample to a desired location for more efficient optical measurement, further as noted in Smith using such marks can allow for faster processing with automated machinery.  
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.  The examiner notes that due to the prior art being from the same inventor, the newly amended limitations are found word for word in the prior art document.  Thus the limitations alone do not appear to in any way overcome the prior art of record.  As such the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/           Primary Examiner, Art Unit 2886